Citation Nr: 0403825	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from January 1970 
to November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of an August 2002 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

This case is not yet ready for appellate review.  In this 
regard, the Board notes that by an August 2002 rating action, 
the RO denied the appellant's claims for service connection 
for tinnitus, and left foot and back disabilities.  Following 
the receipt of the appellant's Notice of Disagreement in 
October 2002, a Statement of the Case (SOC) was issued in 
December 2002.  In the appellant's substantive appeal, dated 
in January 2003, the appellant stated that he had received 
treatment for all of his claimed disabilities on appeal at 
the VA Medical Center in Detroit (VAMC).      

In February 2003, the RO received outpatient treatment 
records from the VAMC from March 1998 to February 2003.  
Following the receipt of these additional treatment records, 
and prior to the certification and transfer of the record to 
the Board, a Supplemental Statement of the Case (SSOC) was 
not issued.  See 38 C.F.R. § 19.37 (a) (2003).

The controlling regulations provide that a "Supplemental 
Statement of the Case . . . will be furnished to the 
appellant . . . when additional pertinent evidence is 
received after a Statement of the Case . . . has been 
issued."  38 C.F.R. § 19.31 (2003).  Here, before transfer 
of the claims file from the RO to the Board, the RO obtained 
additional VA treatment records that were not previously on 
file.  Accordingly, because these additional medical records 
contain evidence pertinent to the appellant's claims, a 
remand is required for the issuance of an SSOC.  38 C.F.R. 
§ 19.9 (2003).

Furthermore, according to the appellant's service medical 
records, in December 1970, the appellant received treatment 
after noting that he had recently dropped a "projectile" on 
his foot.  At that time, an x-ray of the appellant's left 
foot was interpreted as showing a comminuted fracture of the 
great toe of the left foot.  Thus, in light of the above, the 
Board is of the opinion that a VA examination, as specified 
in greater detail below, should be performed in order to 
determine the nature and etiology of any current left foot 
disability.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
left foot disability, a back disability, 
and tinnitus at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.       

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any left foot disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records, 
which reflect that in December 1970, an 
x-ray of the appellant's left foot was 
interpreted as showing a comminuted 
fracture of the great toe.  All necessary 
special studies or tests are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner should render an opinion as to 
whether any currently diagnosed left foot 
disability is related to the appellant's 
period of active military service, to 
include his in-service comminuted 
fracture of the great toe of the left 
foot.  If no disability is found, or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The report prepared should be 
typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.  

6.  The RO should then review and re-
adjudicate the appellant's claims in 
light of the evidence added to the record 
since the December 2002 SOC was issued.  
The RO should consider all of the 
evidence of record, and any additional 
evidence obtained by the RO pursuant to 
this remand.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




